IN THE
                        TENTH COURT OF APPEALS

                               No. 10-15-00361-CV

CRAIG CHAMPION,
                                                         Appellant
v.

FRANK RAMSEY, RAMSAY RAMSEY,
RANDAL RAMSEY, AND DBA SUMMIT
PROPERTIES AND MANAGEMENT COMPANY,
                                Appellees



                          From the 85th District Court
                              Brazos County, Texas
                        Trial Court No. 11-000044-CV-85


                         MEMORANDUM OPINION


      Craig Champion appeals from a judgment that awarded attorney's fees to Frank

Ramsey, Ramsay Ramsey, Randal Ramsey, and d/b/a Summit Properties and

Management Company after this case was remanded to the trial court for that purpose

in an earlier appeal. See Ramsey v. Champion, No. 10-12-00394-CV, 2014 Tex. App. LEXIS
5008 (Tex. App.—Waco May 8, 2014, pet. denied) (mem. op.). Champion argues that the

trial court did not have authority to award attorney's fees. Because we find no reversible

error, we affirm the judgment of the trial court.

                                    ATTORNEY'S FEES

       The factual background of the case is not at issue in this appeal of attorney's fees

and is set forth in our prior opinion. See Ramsey v. Champion, 2014 Tex. App. LEXIS 5008.

The third issue in the earlier appeal was whether the trial court had erred in refusing to

award attorney fees to the Ramseys. In their initial briefs to this Court, both parties

referred to the Declaratory Judgment Act in their discussion regarding attorney's fees.

The Court addressed the issue as follows:

       Attorney's Fees

              In their third issue, the Ramseys argue that the trial court erred by
       refusing to award attorney's fees to them in this matter. This claim is in the
       nature of a declaratory judgment action, for which attorney's fees may be
       recoverable. See TEX. CIV. PRAC. & REM. CODE ANN. § 37.009 (West 2008).
       Certainly, in the exercise of its discretion in a declaratory judgment action,
       the trial court may award attorney's fees to the prevailing party, may
       decline to award attorney's fees to either party, or may award attorney's
       fees to the nonprevailing party, regardless of which party sought
       declaratory relief. Brookshire Katy Drainage Dist. v. Lily Gardens, LLC, 333
S.W.3d 301, 313 (Tex. App.—Houston [1st Dist.] 2010, pet. denied).
       However, because we have found that the trial court erred by its
       declaratory judgment creating an easement by estoppel, we reverse the
       judgment regarding attorney's fees and remand this proceeding to the trial
       court for the trial court to reconsider in light of our decision. We sustain
       issue three.




Champion v. Ramsey                                                                      Page 2
       After reversing the trial court and rendering judgment in favor of the Ramseys,

this Court's judgment was to “remand to the trial court the issue of attorney’s fees and

court costs for further proceedings.”

       As we stated in the earlier opinion, the trial court was not required to award

attorney's fees, but having reversed the declaratory judgment that the trial court had

rendered, we were obligated to remand the proceeding to the trial court, so that the trial

court could, in light of our decision, decide whether it would award attorney's fees under

the statute.

       Champion filed a motion for rehearing in the prior appeal, but did not complain

about the Court’s holding on the issue of attorney's fees or to the Court’s judgment on

this issue. Further, Champion did not raise the issue in his petition for discretionary

review which was denied, thus finalizing this court’s opinion and judgment.

       In this current appeal, Champion does not complain regarding the amount of

attorney's fees awarded. Champion's argument is limited to the propriety of the award

of any attorney's fees because there is no legal basis upon which to award attorney's fees.

That issue was previously decided and this Court's determination was not challenged in

that appeal and we will not address it in this appeal. See Briscoe v. Goodmark Corp., 102
S.W.3d 714, 716 (Tex. 2003) ("Application of the [law of the case] doctrine lies within the

discretion of the court, depending on the particular circumstances surrounding that

case."). We overrule Champion’s sole issue and affirm the trial court’s judgment.


Champion v. Ramsey                                                                   Page 3
                               MOTION FOR SANCTIONS

      In their brief, the Ramseys move for sanctions against Champion for filing a

frivolous appeal. That motion remains pending. If Champion chooses to file a motion

for rehearing, Champion is hereby notified that since the motion is still pending, a

response to the Ramseys' motion may be filed and any response is due on or before the

deadline for filing the motion for rehearing and may be incorporated into the same

document.

                                     CONCLUSION

      Having found no reversible error, we affirm the judgment of the trial court. The

motion for sanctions remains pending.




                                        TOM GRAY
                                        Chief Justice

Before Chief Justice Gray,
       Justice Davis, and
       Justice Scoggins
Affirmed
Opinion delivered and filed April 14, 2016
[CV06]




Champion v. Ramsey                                                              Page 4